Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 2/18/2019, with a priority to provisional 62/632,882 filed 02/20/2018.
Claim(s) 1-19 are pending for examination. Claim(s) 1, 3, 10 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza; Karyn US Pub. No. 2009/0269726 (Loaiza) in view of Cruickshank, Brian US Pub. No. 2003/0158734 (Cruickshank).

Claim 1: 
	Loaiza teaches: 
	
A system for assisting challenged readers, comprising: 
an input device [¶ 0013] (keyboard is an “input device”), said input device in communication with a central computing device [¶ 0014] (may input documents) [¶ 0013] (CPU would be a “central computing device”), said central computing device comprising: 
…
a syllable data repository [¶ 0028] (syllable string file) [¶ 0027] (look up tables, classification file); and 
a document conversion system, said document conversion system configured to: 
reformat text entered by a user at said input device and communicated to said central computing device according to pre-determined prefix, suffix and syllable data rules and responsive to matching said entered text to word, prefix, suffix and syllable data in a word data repository and said prefix, suffix and syllable data repositories [¶ 0037] (comparing prefix, suffix or root word with entries within a word dictionary) [¶ 0025] (syllable processor), whereby 
said text is reformatted such that each syllable component of each said word is displayed in a distinct color relative to the other said components of each word of said text [¶ 0025-26] (divide text into syllable string file) [¶ 0014] (color code syllables); and 
an output subsystem configured to create an output document comprising said reformatted text and transmit said output document to said input device [¶ 0028, 36] (colorized text file). 
	

	Loaiza fails to teach, but Cruickshank teaches: 
a prefix data repository [¶ 0027] (array for prefixes); 
a suffix data repository [¶ 0027] (array for suffixes) [¶ 0032] (root word array); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of teaching readers in Loaiza and the method of word conversion in Cruickshank, with a reasonable expectation of success. 
	The motivation for this combination would have been to analyze text in a “computationally efficient manner” [Cruickshank: ¶ 0009, 34].
	
Claim 2: 
	Loaiza teaches: 
The system of claim 1, wherein said document conversion system is configured to identify root words in said text entered by said user parsing said text into individual text strings and comparing said text strings to data residing in said word data repository repositories [¶ 0037] (comparing prefix, suffix or root word with entries within a word dictionary) [¶ 0025] (syllable processor).
	Cruickshank also teaches that [¶ 0032] (word is compared to the various entries in the suffixes array, prefix array, root array). 

Claim(s) 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees; Garald L. et al. US Pub. No. 2007/0195096 (Voorhees) in view of Loaiza; Karyn US Pub. No. 2009/0269726 (Loaiza).
Claim 3: 
	Voorhees teaches: 
A method for assisting challenged readers, comprising the steps of: 
a user transmitting an input file from an input device to a central computing device [¶ 0011, 17] (a GDI is a “central computing device”), said input file comprising strings of text [¶ 0011, 17] (strings of text); 
said central computing device analyzing each individual said string of text and determining whether said string of text is a word or a non-word by comparing said string of text to a word data repository in said central computing device [¶ 0009, 10, 11, 16, 18] (syllables, consonants, vowels, punctuation or predefined strings, punctuation is a “non-word”); 
colorizing words identified in said analyzing step according to a pre-determined colorization ruleset [¶ 0009, 16] (individual syllables may be distinctly colorized to assist in pronunciation); 
… ; and 
transmitting said final output file to said input device [¶ 0018-19] (sent to display device driver for display) [Figs. 1-3] (the drawings show that after box 50 “Apply Stylization” the method returns to box 60“ for display) [¶ 0011] (transmit to output device). 

	Voorhees fails to teach, but Loaiza teaches: 
adding said colorized words and non-word strings of text to an output file [¶ 0028, 36] (colorized text file); 
iteratively completing said analyzing, colorizing and adding steps to all strings of text in said input file to complete a final output file [¶ 0014] (divide text into syllables and then color code the syllables, this is “iteratively completing”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text stylization in Voorhees and the method of teaching readers in Loaiza, with a reasonable expectation of success. 
	The motivation for this combination would have been to “accelerate the progress of learning reading” [Loaiza: ¶ 0006].

Claim 4: 
	Loaiza teaches: 
The method for assisting challenged readers of claim 3, wherein said colorizing step comprises comparing each said identified word to a syllable text string dictionary located in a syllable data repository of said central computing device and responsively identifying the syllables making up each said identified word [¶ 0028] (syllable string file) . 

Claim 5: 
	Loaiza teaches: 
The method for assisting challenged readers of claim 4, wherein said colorizing step further comprises coloring said identified syllables in each said identified word according to a pre-determined syllable colorization rule subset, said syllable colorization rule subset forming a portion of said pre-determined colorization ruleset [¶ 0027-30] (colorization rules in tables I-VII). 

Claims 10-12: 
Claim(s) 10 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 11 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 12 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 

Claim(s) 6-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees; Garald L. et al. US Pub. No. 2007/0195096 (Voorhees) in view of Loaiza; Karyn US Pub. No. 2009/0269726 (Loaiza) in view of Indeck; Ronald S. et al. US Pub. No. 2008/0114725 (Indeck).
Claim 6: 
	Voorhees, Loaiza teach all the elements shown above. 
Loaiza also teaches comparing prefix, suffix or root word with entries within a word dictionary [¶ 0037], but it is unclear if these are the same dictionary or separate dictionaries.  
Voorhees, Loaiza fail to teach, but Indeck teaches: 
The method for assisting challenged readers of claim 3, wherein said colorizing step further comprises comparing each said identified word to a syllable text string dictionary located in a syllable data repository of said central computing device and responsively comparing each said identified word to a prefix text string dictionary and a suffix text string dictionary located in prefix data repository and suffix data repository, respectively, of said central computing device and responsively identifying prefixes and suffixes in each said identified word [¶ 0017, 43, 79, 85] (number of dictionaries, multiple dictionaries). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text stylization in Voorhees and the method of teaching readers in Loaiza and the method of data indexing in Indeck, with a reasonable expectation of success. 
	The motivation for this combination would have been to “accelerate the progress of learning reading” [Loaiza: ¶ 0006].

Claim 7: 

The method for assisting challenged readers of claim 6, wherein said colorizing step further comprises removing said identified prefixes and suffixes from each said word and converting each said word to a root word [¶ 0074] (stem words to their root, removing prefixes, removing suffixes) … 
Loaiza teaches: 
and then comparing each said identified root word to a syllable text string dictionary located in a syllable data repository of said central computing device and responsively identifying the syllables making up each said identified root word [¶ 0037] (comparing prefix, suffix or root word with entries within a word dictionary) [¶ 0025] (syllable processor). 

Claim 8: 
	Indeck teaches: 
The method for assisting challenged readers of claim 7, wherein said colorizing step further comprises converting each said root word to said word text string and identifying said prefixes and suffixes as additional identified syllables [¶ 0025] (divide between the root word and the suffix to get the syllable file) [¶ 0037] (comparing prefix, suffix or root word with entries within a word dictionary) [¶ 0025] (syllable processor). 

Claim 9: 
Loaiza teaches: 
The method for assisting challenged readers of claim 8, wherein said colorizing step further comprises coloring said identified syllables in each said identified word according to a pre-determined syllable colorization rule subset, said syllable colorization rule subset forming a portion of said pre-determined colorization ruleset [¶ 0027-30] (colorization rules in tables I-VII).

Claims 13-16: 
Claim(s) 13 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 14 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 15 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 
Claim(s) 16 is/are substantially similar to Claim 9 and are rejected using the same art and the same rationale as Claim 9. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees; Garald L. et al. US Pub. No. 2007/0195096 (Voorhees) in view of Loaiza; Karyn US Pub. No. 2009/0269726 (Loaiza) in view of Engelbrite; L. Eve US Pat. No. 6,126,447 (Engelbrite) in view of Telep; Richard Daniel US Pub. No. 2016/0125753 (Telep).
Claim 17: 
	Voorhees, Loaiza teach all the elements shown above. 

The document conversion method of claim 12, wherein said syllable colorization rule subset comprises colorizing single syllable words in black [Col. 4, Ln. 60 – Col. 5, Ln. 6] (Each syllable has only one color) [Col. 3, Ln. 1-10] (fifteen colors including black, this means that if black is used then there will eventually be a one syllable word with black).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text stylization in Voorhees and the method of teaching readers in Loaiza and the method of color phonetics in Engelbrite, with a reasonable expectation of success. 
	The motivation for this combination would have been to “immediate recognition of the number of syllables in each word” [Engelbrite: Col. 2, Ln. 25-45].

As further evidence of obviousness the examiner asserts that this is a design choice, or a user choice in which color (See MPEP 2144.04(I) and 2144.04(IV)(C)) and suggested by Telep [¶ 0092] (user settings may specify to use color set A for a first syllable, color set B for a second syllable, color set C for a third syllable). 
	The motivation for doing so would have been that such a modification is obvious to try (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely “immediate recognition of the number of syllables in each word” [Engelbrite: Col. 2, Ln. 25-45]. Further, there were only fifteen identified, .
	


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees; Garald L. et al. US Pub. No. 2007/0195096 (Voorhees) in view of Loaiza; Karyn US Pub. No. 2009/0269726 (Loaiza) in view of Engelbrite; L. Eve US Pat. No. 6,126,447 (Engelbrite) in view of Telep; Richard Daniel US Pub. No. 2016/0125753 (Telep) in view of Crawford; Richard Henry Dana US 20140039871 (Crawford).
Claim 18: 
	Voorhees, Loaiza, Engelbrite, Telep teach all the elements shown above. 
Voorhees, Loaiza, Engelbrite, Telep fail to teach, but Crawford teaches: 
The document conversion method of claim 17, wherein said syllable colorization rule subset comprises colorizing the initial syllable of a word string comprising three or more syllables in blue [¶ 0158] (numbered chunks are shown in blue, if the first is odd a word with three syllables would be blue) [¶ 0018] (text segmented into syllables). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text stylization in Voorhees and the method of teaching readers in Loaiza and the method of color 
	The motivation for this combination would have been to “easily manipulated plain text file format to control alignment of various segmentations in a text” [Crawford: ¶ 0012].


Claim 19: 
	Engelbrite teaches: 
The document conversion method of claim 18, wherein said syllable colorization rule subset comprises colorizing the final syllable of a word string comprising more than one syllable in orange [Col. 4, Ln. 60 – Col. 5, Ln. 6] (Each syllable has only one color) [Col. 3, Ln. 1-10] (fifteen colors including black, this means that if orange is used then there will eventually be a multiple syllable word with the last syllable orange).
Crawford also teaches: [¶ 0368] (orange color for syllable).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 17: 

Evidence of the level skill of an ordinary person in the art for Claim 19: 
 Goldman; Dennis K. et al. US 6685477 teaches: suffix blocks could be orange [Col. 14, Ln. 45-52].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov